 

 

“CANNED at Putnamville and Emailed on
5\30 (19 by -It pages.

sate) - (initids) (num)
COMPLAINT FORM

{for filers who are prisoners without lawyers)

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION _

AT
LAFAYETTE

 

(Full name of plaintiff(s))

 

 

 

_LAWRENCE ADRIAN BELL
vs ' Case Number:
(Full name of defendant(s)) _4:18-00094-JVB-JEM

(to be supplied by clerk of court)

__ JAKE MITCHELLS CHAD GRUBBS BERRY RICHARDS _ CARRIE MORGAN CPT
LEMAN

 

 

 

A. PARTIES

1.  Plaintiffis a citizen of _UNITED STATES , and is
located at Putnamville correctional facility 1946 us.40 greencastle

IN.46135

 

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper).

 
 

 

2. Defendant
(Name)

Complaint — 1

is (if a person or private corporation) a citizen of
INDIANA
(State, tf known)

and (if a person) resides at__ TIPPECANOE COUNTY

JAIL
(Address, if known)

and (if the defendant harmed you while doing the defendant’s job)

worked for SHERIFF BERRY RICHARDS AND SHERIFF ROBERT
GOLDSMITH. TIPPECANOE CONTY

JAIL
(Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper)

B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:

1. Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and

VF YM

Why they did it, if you know.

___THE DEFENDANTS THAT WERE LISTED IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITY AND ACTED UNDER THE SCOPE OF THE COLOR OF STATE LAW TO

VIOLATE THE PLAINTIFFS EIGHTH AMENDMENT CRUEL AND UNUSAL
 

 

PUNISHMENT RIGHT, THAT GAUNRANTEES HIS SAFETY AND TO BE PROTECTED
FROM INMATE ON INMATE ASSAULTS .THE DELIBERATE INDIFFRENCE OF HIS
SAFETY FOR FAILING TO PREVENT HIM FROM BEING ATTACKED AND SEPARATED
BY A KNOWN SUBSTANTIAL RISK OF SERIOUS HARM. THIS IS THE DIRECT CAUSE
OF THE VIOLATION OF HIS EIGHT AMENDMENT CONSTITUTIONAL GAUNRANTEED

RIGHT.

 

 

 

 

 

 

 

Complaint — 2

 

 

 

 

 

 

 

 

 

 
 

 

(STATE MENTO OF CLAIM
1.) The | dD Defendants acted! urdlerthe nope k

the color oF state Law ane ace. NUNE er
individu and Heer of fF, cial CAPAC ty AA) a . :

the Scope oF Mheve employ ment, | hey acted with
delberdte ind: Hhecence to | mM Say

to ee ent MOE From, being Vid al aad

Qn Tamete. Th “This Urol toll) any Ey fuacendn,

Bigkk, Under the Cruel and he) Bn ichment

(Lace 5 V hoc Seaventees ony Mm Sacty and +o be
rotected Pry Nein ~saul ell by (nother
“TaAmate . QA QA\ He de CIN wrens Caeat he was a

Substantial Bisk of causing serjous harm -to ©

Cay inmate Ode SET i pecans Counky Jan \, |

“Ce he was not jKepe ‘Soloed? in Soke Coustedy

Loom offer trmace:

2 2 YDeFandlert ybecty i char alk was aS hec oF here

KS @ maker 1S an elacte & oe ia. he lasa
ost EN ( ens weet 6 Keeo he ance otic. ublic.
¢ ie hat atl jhe obbhicets that Wor lo Le.

me dail ee ee and’ tdequo el strained
Ou 205 wee = Ack Ohh pve - Oden iS 0 OC LKMVES
Ons icyS Ae She va anton ced! So thot tive
Say 4 ancl Secury oF the S “vd ‘Sesaind ined)

3) Deford sCacri e Woraan iS +he Do on Conmmondier
bork tee DUPE 1 Sal pos Mitton 2 Os part ok Hee BS is Ad nia —

Stat we 4nd isshelone Who Maced ihe ‘)mmeete Cay
OBovin shred UE Searegection, Ske alse WhaS hae
ast a nod duty +6 rake Comme no's S + Vie lower

| ounste Ack PCLherere “Tr ein tun “th, e- Cokiis anc

 
 

 

 
 

 

Securdy oF Ee sa |

UL) Delendiats Captain Leman is in charge of aul
The omer Grticers in Yhoe Tip eCanoe County
Toil, Wat dhe Constitutonal dicky As A
Supery Sor +o mrake. Sure Sat oy ae r mcekies

Of Yhe-T) ppecanoe. County Se 3s POHUeS ave —

Strick ak brcod So Vac f re Salty and! Sec usc

of he. Lo | is maurtained. he Keep Separate Cin ,

that wos Duck on Tames Meki tlans hol ‘ (ell de>

Py Hee We More oe Cop | man 4 (ir NW EVENFORE V new :

that were ofPicers at Whe Tail, Knee that yhe

G Roceduures of he. Status thathe wes on, Meant

Ht Aor he Was Not te, be afo and ANyon®. | am be

Block, Person oF PACE ertks recky andi my attacker iS OU :
STG, 5 Wh te Super Macy and brow Vi alent: ANG fenber

To Which made me 2a\ Varn eahle. to he. attacked .

fil Hee. in motes Het he. ssauelted { the. St at Yhe

Taxi \ WE. vainly hlack.. The Deledlan S Knee Wd

The because Mw) Qthocker was > bsteacha Ersk

Or DSEVIOUS YD WOTMIAG An one. © | wat he was piel On

Thode why mt ey bie «Net ne > pil Aroun

neat ipes MN0P veas Tsolatel) feo

Cvepne else inthe St place. Bean oece We Ve Len

Kiston , ol ~ rate a | P EE OMSE WS Vio cnr

* f ok Violetly Assauling other Tamedes at ~Mhe.

Time, Tas VIS SWE Tatls Oz min istrative, way of

Tying to pr otect Ue o-her pamactes 4; RON. leh

Assmuted, The Muqher Coustedy oF F, cers ef rs)

Toul £ arled) ty Make Close. foo U LSION Or HK 2

 

  

 
 

 

       
   

    
 

   
  
  
 

 

lower Cousstechy atrricers To rake, Sure
Hack lhe Ofocedutes of Vie Addu (Steet we
Baia ve €p Sepearacre. oltcy AS SthreH )
bneodee dl So Ahhet Tames Md (lo? vrs kept

Depafate. feom everfone. To ensufe my Sotkhy
ad i, reese Gok This Ls what Cnused
The. lowe” Coustod otfeers +o eckless Dis-
( egard. my Sof Vault e-to St riety RP ORE

procederes of ON Ohmi rvstroch ve Pols ; They
Knew lay We ast Violent |nidtor: y Shect rcs UOaS
Mer Kept ISO oked/) luc he 0S GONRE Seriously
hut DOME ONE « Tle Exghette j moneda doesnt,
(egus2e mete make an vance. notcation
sf a.substant tal Gsk oF Ossautk posed by Q.
Parhicu lar fellow Pesoneh

See Suprazot Ile-I'7,\aP LED, at §29- 9x

   
 

  
 

 

(Muse OF ACTION

Despite he Kuow | edge Heat nny nv Otlacker woke
Viol ently Ccttocke me. Hof otk 7 and Ccting my
ot LHe was placed’ orn Adminvstrative Segre Gaon 4

Corie Mor: an Vie Sail rman Jape: wo rowle
Thot he ha hada pervasive past, Kistor oF Viol enty/ ty Ossaul Hin
other” “Tmestel He whole nine rhomas he Was

acar cefoeted) j in Lhe Court, Talanl Despite Lhe.
Krowled Qe. oct wa well he ment esd hat he WAS
to be Kept Separate fromatl inarodes ac eve County |
Tai Dean se. he WAS @ Substantial cuSK 6F :
Ser ously harming ohelS, Bond last lat act least.
Telerdaats © Gaeubbs on ake. Metehell s Vrew
thot Wie p cocedluses oF tis pe! icy LS dest “le lo

‘pula He Sally and Ceonect of he. be, les
ation and 1 Teolocke DANGLTOUS inmates wolo

pepeictien ¢ te he a Substant fal risk of Ng ¢ Olher

See deed, ats Were. debhorntH ind eq ant +}. ney
by Lal: “4 te pfevent a AoW Vi olent Tamate. ale any
Violently Hacking me vw hw he Cabjects VE Cwuarness
Hioc he! wes @ Su foto risk of egos a3
iylones TH rece csaly disceqrucleck aby

leting Me Go auc te recle lion. end y >
Tames WMeki ep, ence Got Tate Whe Kee. beokroon

Nek Know in beter kechuse my Severe Mendel

Tikpess iMPALEAS mf Sulhemer And! Keeps Me
teem Making v wise deci) onSa

 

 

 

 

 
 

 

 

This Dangerous and Violent inmate who
Gece ake Witeills and Chad Grubbs set
Me “Pp +o ine place in Ve. “Kea, oR” vot. . |
Onde mak iA +e COom, he Nene < g Me SdME
Celi HO S Maree 1a S and Tt precede ta Use. the
Tonite hele phone with my Fock tuered he. |
Sew Me i i QO. ehoc Kk ft and Started Catt ! “4 :
ry Hi oat: TL howe evhausteL/ CA ({ My dln IA -_
Strate emedres +o We ertent iat Wiens
made Quai hble te me- pla HEF fueler Says
Notund -

 
    

 

LAFF onder the

the y- the Fase,
ZL —_ GSP (A foruns fg. ! . .
OT OF my acrdedye, PR Fo Hh

feaglir ok QR

fl

Signed on fh Zoth ey of Mer Qos?

 

 

tuulinee— QR Aitet

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint — 3

JURISDICTION
Lam suing for a violation of federal law under U.S.C. § 1331.

1 I am suing under state law. The state citizenship of the plaintiff(s) is (are) different from
the state citizenship of every defendant, and the amount of money at stake in this case
(not counting interest and costs) is

$

RELIEF WANTED

 
 

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or stop
doing something.

__TWO HUNDRED THOUSAND DOLLARS AMENDED RELIEF | AND ATTONEY

FEES VE ALREADY BEEN GRANTED TO PROCEED TO LEAVE WITH FORMA

PAURPIS

 

 

 

 

 

 

 

 

 

 

 

 

Complaint — 4

JURY DEMAND

Jury Demand — I want a jury to hear my case

Court Trial — I want a judge to hear my case

 

 

 

 

Dated this 30 day of_ MAY 20_19
Respectfully Submitted,
 

 

~_ LAWRENCE ADRIAN BELL
Signature of Plaintiff

___ 966378
Plaintiffs Prisoner ID Number

 

__PUTNANVILLE CORRECTIONAL FACILITY 1946 WEST US
40 GREENCASTLE IN 46135

 

 

(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISCRICT COURT WITHOUT PREPAYING THE
FELING FEE

x 1 DO request that I be allowed to file this complaint without paying the filing fee. I
have completed a request to proceed in the district court without prepaying the fee and
attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the filing
under 28 U.S.C. § 1915, and I have included the full filing fee with this complaint.

Complaint - 5
